J-A28043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD F. GREEN, JR.                       :
                                               :
                       Appellant               :   No. 70 WDA 2020

       Appeal from the Judgment of Sentence Entered December 12, 2019
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000482-2017


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.                         FILED: APRIL 30, 2021

        Donald F. Green, Jr. (Appellant), appeals from the judgment of sentence

entered in the McKean County Court of Common Pleas, following his jury

convictions of four counts of persons not possess firearms and one count each

of possession of a controlled substance and possession of drug paraphernalia.1

We note these convictions were entered at a second trial, following a mistrial

due to a Commonwealth discovery violation. On appeal, Appellant avers the

trial court erred in: (1) denying his motion to dismiss the charges, ahead of

his first trial, pursuant to Pa.R.Crim.P. 600; (2) denying his motion to bar

retrial on double jeopardy grounds; (3) denying his motion to bar retrial on a

violation of his speedy trial rights; and (4) “allow[ing] the [firearms charges]

____________________________________________


1   18 Pa.C.S. § 6105(a)(1); 35 P.S. § 780-113(a)(16), (32).
J-A28043-20


to proceed to the jury because the Commonwealth failed to prove sufficient

evidence.” See Appellant’s Brief at 28. We affirm.

                          I. Facts & Procedural History

       We glean the following facts from the October 21, 2019, jury retrial

transcript. On August 25, 2018, Pennsylvania State Trooper Matthew Petrof

was on general patrol with his drug detection canine in the Liberty

Township/Port Allegheny area of McKean County. N.T. Jury Trial, 10/21/19,

at 17-18. Trooper Petrof initiated a vehicle stop; Appellant was the passenger

of the stopped vehicle. Id. at 18. The trooper “smelled burnt marijuana,”

“both occupants were removed from the vehicle[,]” Appellant “was patted

down for officer safety[,]” and the trooper observed Appellant’s wallet “had a

large amount of U.S. Currency” and a “raw odor of marijuana.” Id. at 18-19.

During the stop, Appellant “consented to a search of his residence, which was

up the road,” and informed the officers “marijuana and other substances

[were] inside a safe inside his residence.”2 Id.at 19, 21.

       “[M]ultiple law enforcement officers” conducted a search of Appellant’s

home, a “single-story, smaller trailer.” N.T., 10/21/19, at 19-20. “[A] female

stay[ed] in” a separate bedroom there. Id. at 21. Trooper Petrof testified

that in the kitchen, Appellant opened a safe that contained a “Lorcin Model



____________________________________________


2No explanation was given why Trooper Petrof sought Appellant’s consent to
search his residence.


                                           -2-
J-A28043-20


L380 handgun,” “marijuana, mushrooms, other items of paraphernalia,

grinders, a scale, [and] empty containers.” Id. at 21, 28. The officers also

“recovered four long guns inside the residence:” a Harrington and Richardson

12-gauge shotgun; “a camo with a small scope Savage Mark II 22-caliber

rifle;” a “Marlin Model 60 [t]wenty-two long rifle;” and a “Remington Model

1970 . . . 30 ought 6 rifle.”3 Id. at 22-23, 25, 26, 27.

       Appellant was charged with multiple counts of persons not to possess

firearms, as well as possession of a controlled substance and possession of

drug paraphernalia. The criminal complaint was filed on August 25, 2017. On

November 7, 2018, Appellant filed a motion to dismiss the charges pursuant

to Pennsylvania Rule of Criminal Procedure 600.4 The trial court conducted a

hearing on November 14th, and found that trial, scheduled for November

20th, would commence within the adjusted run date.5         N.T. Argument on



____________________________________________


3 Trooper Petrof testified the officers additionally discovered a second handgun
in the woman’s bedroom, which was determined to belong to and was returned
to her. N.T., 10/21/19, at 24.

4 See Pa.R.Crim.P. 600(A)(2)(a) (“Trial in a court case in which a written
complaint is filed against the defendant shall commence within 365 days from
the date on which the complaint is filed.”).

5 “In assessing a Rule 600 claim, the court must exclude from the time for
commencement of trial any periods during which the defendant was
unavailable, including any continuances the defendant requested and any
periods for which he expressly waived his rights under Rule 600. Pa.R.Crim.P.
600(C).” Commonwealth v. Hunt, 858 A.2d 1234, 1241 (Pa. Super. 2004)
(en banc).


                                           -3-
J-A28043-20


Motion Dismiss Pursuant to Pa.R.Crim.P. 600(G), 11/14/18, at 9. The court

thus denied Appellant’s motion.

       The case proceeded to a jury trial on November 20, 2018.       “[A] key

issue in the trial was who possessed the guns that were found in [Appellant’s]

trailer.”   1925(a) Statement, 6/10/20 (Trial Ct. Op.) at 3.   “[T]he defense

strategy was to assert that the firearms belonged to his deceased wife.” Id.

at 4. Trooper Petrof was the sole witness. When asked, on cross-examination,

whether he conducted “any investigation to determine who owned [the]

guns,” the trooper responded, “Etraces were done and everything with the

ownership of the guns.” N.T. Jury Trial, 11/20/18, at 49-50. The trooper

asked to refer to his report, which would show “the names and who they were

registered to.” Id. at 50. “‘Etraces’ are search[es] of a data base for weapon

ownership registration. The reports . . . indicated that 3 of the firearms were

owned by someone other than [Appellant] or his wife.” Trial Ct. Op. at 4.

These Etrace reports were “completed” between August 30 and October 17,

2017 — which we note was 13 months before trial.         See N.T. Hearing on

Appellant’s Omnibus Motion to Dismiss, 10/18/19, at 25-26.

       Appellant argued the Etrace evidence had not been provided to him and

thus moved for a mistrial.     N.T., 11/20/18, at 50.    The assistant district

attorney (ADA) stated that she likewise did not know, until just then, that

Trooper Petrof “ran a trace,” and pointed out she did not rely on this evidence




                                     -4-
J-A28043-20


nor ask the trooper about it. Id. at 51. The trial court granted Appellant’s

motion for a mistrial based on this discovery violation. Id. at 68.

       The next entry on the trial docket was made almost ten months later,

on September 17, 2019, when the Commonwealth filed a “Notice of Trial,”

listing Appellant’s case for a retrial to begin on October 21st. On October 3rd,

Appellant filed an omnibus motion to dismiss the charges and bar retrial,

citing: Rule 600, his constitutional right to a speedy trial, and the double

jeopardy clause.

       At this juncture, we note that in the proceedings below, Appellant did

not challenge, and the Commonwealth offered no explanation for, the 10-

month lapse between the granting of the mistrial and the Commonwealth’s

listing the case for retrial.6 Furthermore, the record does not indicate when

the Etrace evidence was provided to Appellant — although, as we noted above,

____________________________________________


6  In his appellate brief, Appellant does argue, as evidence of the
Commonwealth’s misconduct, that “the Commonwealth waited another ten
months before it even listed the case for retrial.” Appellant’s Brief at 22.
However, Appellant does not cite the place in the record where he raised this
issue before the trial court. See Pa.R.A.P. 2117(c)(1)-(3) (“Where . . . an
issue is not reviewable on appeal unless raised or preserved below, the
statement of the case shall . . . specify: (1) The state of the proceedings in
the [trial court] at which . . . the questions sought to be reviewed were
raised[;] (2) The method of raising them[; and] (3) The way in which they
were passed upon by the court.”), 2119(e) (“Where . . . an issue is not
reviewable on appeal unless raised or preserved below, the argument must
set forth . . . either a specific cross-reference to the page . . . of the statement
of the case which set forth the information relating thereto as required by
Pa.R.A.P. 2117(c), or substantially the same information.”).




                                           -5-
J-A28043-20


the Etrace reports were “completed” at least 13 months prior to trial. See

N.T., 10/18/19, at 25.

       The trial court conducted a hearing on Appellant’s dismissal motion on

October 18, 2019. First, the court cited Rule 600(A)(2)(d), which “resets” the

365-day period for commencing trial when a new trial has been granted and

no appeal has been perfected.           N.T., 10/18/19, at 51, citing Pa.R.Crim.P.

600(A)(2)(d).7 The court reasoned there was no Rule 600 violation because

the retrial would commence within 365 days of the order granting mistrial.

N.T., 10/18/19, at 52. Appellant conceded this provision of Rule 600, but

nevertheless argued he was entitled to relief under a constitutional speedy-

trial analysis. Id. at 50. The trial court disagreed, finding Appellant presented

no evidence that he would be unduly prejudiced or “put in a worse position

because of the delay,” for example any claim of a lost witness or lost critical

evidence.    Id. at 68.     While Appellant did argue he “has had this [case]

hanging over his head all this time,” the court rejected such a basis as

prejudice requiring dismissal of the charges. Id. The court thus also denied

Appellant’s claim that his right to a speedy trial would be violated. Id. at 69.




____________________________________________


7 Rule 600(A)(2)(d) provides: “When a trial court has granted a new trial and
no appeal has been perfected, the new trial shall commence within 365 days
from the date on which the trial court’s order is filed.” Pa.R.Crim.P.
600(A)(2)(d).


                                           -6-
J-A28043-20


      With respect to Appellant’s double jeopardy claim, the Commonwealth

presented the following evidence:

      Trooper [Petrof] testified that he is the “drug canine handler” and
      is assigned to cover several State Police stations. If he files a
      complaint his report is kept in the [relevant] station [.] He does
      not keep his own filings and pulls his report from the station when
      he goes to a proceeding. He testified that an “Etrace” report on a
      weapon would be sent back to the supervisor of the station where
      the alleged crime occurred and then attached to the initial report.
      He placed the responsibility for forwarding “Etrace” reports to the
      District Attorney’s [(DA’s)] office on the crime supervisor of the
      Kane Station for his cases. He asserted that, since he is not at
      each station . . . on a routine and regular basis, he would not know
      that the “Etraces” were received and, therefore, would not know
      that they had to be forwarded to the [DA’s] Office.

            Sergeant Mary Gausman[ ] of the Kane State Police Station
      also testified. She testified that she submitted the “Etrace”
      requests at issue in this case to the ATF. She was adamant that
      it is the affiant, Trooper Petrof in this case, who always has the
      responsibility to provide[ ] additional evidence and reports to the
      [DA’s] Office. “It’s a Trooper’s responsibility to see a case through
      Court.     I just know it’s not my responsibility for every
      supplemental that comes through or any trace or any attachments
      to get them to the [DA’s] Office.” She agreed that[ ] if an “Etrace”
      is returned to the station it is attached to the report but not
      provided to the affiant, Trooper Petrof in [this] case. Therefore,
      it is possible that Trooper Petrof never knew that the “Etrace”
      reports had [been] received — or that they even existed.

Trial Ct. Op. at 4-5 (citations to transcript omitted).

      Additionally, the ADA who litigated the first jury trial testified.     She

stated she did not know any Etraces were undertaken until Trooper Petrof

testified to it at the trial. N.T., 10/18/19, at 43. The trial court found this

testimony “fully credible.”   Trial Ct. Op. at 10.        The court concluded the




                                      -7-
J-A28043-20


Commonwealth’s withholding of the Etrace evidence to Appellant was not

intentional, and thus double jeopardy did not attach. N.T., 10/18/19, at 66.

        The case thus proceeded to a retrial before a jury on October 21, 2019.

The Commonwealth called as witnesses Trooper Petrof, Smethport Police Chief

Patrick Warnick, and McKean County Drug Task Force Detective Scott Nelson

— the latter two witnesses assisted in the search of Appellant’s home.

Appellant did not testify or present any evidence.

        The jury found Appellant guilty of four counts of persons not to possess

firearms and one count each of possession of a controlled substance and

possession of drug paraphernalia.          On December 12, 2019, the trial court

sentenced Appellant to an aggregate term of six to twelve years’

imprisonment. Appellant did not file a post-sentence motion, but filed a timely

notice of appeal and complied with the trial court’s order to file a Pa.R.A.P.

1925(b) statement of errors complained of on appeal.

                     II. Statement of Questions Involved

        Appellant presents the following issues for our review:8

        I. Did the trial court err when it [denied Appellant’s] motion for
        dismissal pursuant to Rule 600(G), when the trial court did not
        conclude that the adjusted run date for Rule 600(G) purposes was
        November 19, 2018?

        II. Did the trial court err when it [denied Appellant’s] omnibus
        motion for dismissal on the grounds that [Appellant’s] double
        jeopardy rights were not violated?
____________________________________________


8   We have reordered the issues for ease of review.


                                           -8-
J-A28043-20



      III. Did the trial court err when it [denied Appellant’s] omnibus
      motion for dismissal on the grounds that [Appellant’s] speedy trial
      rights were not violated?

      IV. Did the trial court err when it [held] that the Commonwealth
      had provided sufficient evidence for the convictions . . . ?

Appellant’s Brief at 5-6.

             III. Rule 600 — November 20, 2018, First Trial

      In Appellant’s first issue, he avers the trial court erred in denying his

Rule 600 motion to dismiss the charges ahead of his first jury trial — which

ultimately commenced on November 20, 2018. He avers the adjusted run

date had lapsed one day earlier, on November 19th. In support, Appellant

enumerates the dates he requested continuances, and the resultant periods

of excludable time. Pertinently, he computes the total excludable time to be

84 days. Appellant’s Brief at 19. We conclude no relief is due.

      We note the relevant standard of review:

           “In evaluating Rule [600] issues, our standard of review of a
      trial court’s decision is whether the trial court abused its
      discretion.” . . .

           “The proper scope of review . . . is limited to the evidence on
      the record of the Rule [600] evidentiary hearing, and the findings
      of the [trial] court.” “An appellate court must view the facts in
      the light most favorable to the prevailing party.”

          Additionally, when considering the trial court’s ruling, this
          Court is not permitted to ignore the dual purpose behind
          Rule [600]. Rule [600] serves two equally important
          functions: (1) the protection of the accused’s speedy trial
          rights, and (2) the protection of society. . . .

                                     *    *    *

                                      -9-
J-A28043-20



               So long as there has been no misconduct on the part
          of the Commonwealth in an effort to evade the
          fundamental speedy trial rights of an accused, Rule [600]
          must be construed in a manner consistent with society’s
          right to punish and deter crime. . . .

Hunt, 858 A.2d at 1238-39 (citations omitted).

     This Court has explained:

     Rule 600 generally requires the Commonwealth to bring a
     defendant on bail to trial within 365 days of the date the complaint
     was filed. Pa.R.Crim.P. 600(A)(3). . . .

         In assessing a Rule 600 claim, the court must exclude from
     the time for commencement of trial any periods . . . any
     continuances the defendant requested . . . . Pa.R.Crim.P. 600(C).
     ...

     . . . “Excludable time” is defined in Rule 600(C) as . . . such period
     of delay at any stage of the proceedings as results from . . . any
     continuance granted at the request of the defendant or the
     defendant’s attorney. Pa.R.Crim.P. 600(C) . . . .

Hunt, 858 A.2d at 1240-41 (some citations omitted).

     We reiterate that the complaint was filed on August 25, 2017. The trial

court reasons the initial run date, or the mechanical run date, was August 25,

2018. Trial Ct. Op. at 2; see Pa.R.Crim.P. 600(A)(3). Then, the court points

out that at the first Rule 600 hearing, “defense counsel agreed that there

were 87 days of excludable time.” Trial Ct. Op.at 2 (emphasis added), quoting

N.T., 11/14/18, at 7-8. Adding this time to the mechanical run date, the court

concludes the adjusted run date was November 21, 2018, and trial timely




                                    - 10 -
J-A28043-20


commenced on November 20, 2018.9               Trial Ct. Op. at 2.   The court thus

concludes Appellant’s “Rule 600 rights were not violated and he is not entitled

to relief.” Id. at 3.

       Our review of the transcript supports the trial court’s findings. First, at

the Rule 600 hearing, the Commonwealth argued a defense request for a

continuance on August 31, to September 7, 2017, resulted in excludable time

of eight days. N.T., 11/14/18, at 4. Appellant agreed. Id. at 4-5 (“I was

going to say seven, but I got my math wrong, so . . . my apologies there[.]”).

The parties also discussed Appellant’s successive requests for continuances of

the “last day to plea” hearing, from December 28, 2017, to March 15, 2018.

Id. at 5-6. The Commonwealth averred this period was 79 days. Id. at 6.

Appellant initially stated he “got 75,” but then conceded, “Yep, it is 79.” Id.

The sum of these two periods (8 days and 79 days) is 87 days.

       On appeal, Appellant now challenges both of those calculations, arguing

the Commonwealth erroneously “counted both the first and last days of each

delay period,” and that the total excludable time should be 84 days.

Appellant’s Brief at 19. In light of Appellant’s concessions to the contrary at

the Rule 600 hearing, we conclude these discrete claims are waived.            See

Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot


____________________________________________


9We calculate the 87th day after August 25, 2018, to be one day earlier —
November 20, 2018. Nevertheless, trial commenced that day (November
20th).


                                          - 11 -
J-A28043-20


be raised for the first time on appeal.”). In any event, even if we were to

accept Appellant’s calculations, he has not addressed why the commencement

of trial, merely one day after the adjusted run date, should result in the

dismissal of charges. Appellant presented no claim, before the trial court on

appeal, that the Commonwealth failed to exercise due diligence in bringing

this case to trial on November 20, 2018. See Hunt, 858 A.2d at 1241. For

the foregoing reasons, we conclude the trial court did not abuse its discretion

in denying Appellant’s Rule 600 motion. See id. at 1238.

                           IV. Double Jeopardy

      In his second issue, Appellant challenges the denial of his motion to

dismiss the charges and bar retrial on double jeopardy grounds. For ease of

review, we first set forth the standard of review and relevant principles.

      This Court has stated:

          An appeal grounded in double jeopardy raises a question
          of constitutional law. This court’s scope of review in
          making a determination on a question of law is, as
          always, plenary. As with all questions of law, the
          appellate standard of review is de novo[.] To the extent
          that the factual findings of the trial court impact its
          double jeopardy ruling, we apply a more deferential
          standard of review to those findings:

          Where issues of credibility and weight of the evidence are
          concerned, it is not the function of the appellate court to
          substitute its judgment based on a cold record for that of
          the trial court. The weight to be accorded conflicting
          evidence is exclusively for the fact finder, whose findings
          will not be disturbed on appeal if they are supported by
          the record.

                                  *     *      *

                                      - 12 -
J-A28043-20



            [T]he double jeopardy clause of the Pennsylvania
            Constitution prohibits retrial of a defendant not only
            when prosecutorial misconduct is intended to provoke
            the defendant into moving for a mistrial, but also when
            the conduct of the prosecutor is intentionally undertaken
            to prejudice the defendant to the point of the denial of a
            fair trial.

       Pennsylvania has adopted a strict                remedy for   intentional
       prosecutorial misconduct:

            [I]t is the intentionality behind the Commonwealth’s
            subversion of the court process, not the prejudice caused
            to the defendant, that is inadequately remedied by
            appellate review or retrial. By and large, most forms of
            undue prejudice caused by inadvertent prosecutorial
            error or misconduct can be remedied in individual cases
            by retrial. Intentional prosecutorial misconduct, on the
            other hand, raises systematic concerns beyond a specific
            individual’s right to a fair trial that are left unaddressed
            by retrial.

       Commonwealth v. Kearns, . . . 70 A.3d 881, 884-885 (Pa.
       Super. 2013) . . . .

                                       *       *    *

       A violation of Brady[10] dictates can require dismissal on double
       jeopardy grounds.        However, as with other instances of
       prosecutorial misconduct sufficient to bar retrial, the defendant
       must show the prosecutor intentionally withheld this information
       in an attempt to deprive the defendant of a fair trial. Discovery
       violations caused by “gross negligence” or “mere willfulness” are
       insufficient to invoke a defendant’s double jeopardy protections.
____________________________________________


10 Brady v. Maryland, 373 U.S. 83 (1963). “In Brady, the United States
Supreme Court held that ‘the suppression by the prosecution of evidence
favorable to an accused upon request violated due process where the evidence
is material to either guilt or to punishment, irrespective of the good faith or
bad faith of the prosecution.’” Commonwealth v. Lynn, 192 A.3d 194, 200
n.7 (Pa. Super. 2018).


                                           - 13 -
J-A28043-20



Lynn, 192 A.3d at 199 (some citations omitted).

      Here, Appellant argues retrial was barred under the double jeopardy

clause because “Trooper Petrof intentionally withheld discoverable evidence.”

Appellant’s Brief at 27. Appellant then reasons, “Even if such conduct was

negligent, it was still intentional negligence, because [Trooper Petrof] testified

that he would send supplemental reports to a district attorney’s office. Such

intentional conduct (even if merely intentionally negligent) can easily be

deduced directly from Trooper Petrof’s testimony[.]”). Id. We conclude no

relief is due.

      The trial court found:

           It was negligent for the state police to [not] provide the
      “Etrace” reports to the [DA’s] Office. The defense had requested
      discovery and the “Etrace” reports would have been provided . . .
      if the state police had provided them to the [DA’s] Office. It is
      discouraging that, even at the time of the October 18, 2019,
      hearing on the Motion to Dismiss, nothing was done to prevent
      this type of miscommunication from occurring again. However,
      this action (failing to provide discovery/the “Etrace” reports) was
      not intentional. Trooper Petrof was as surprised as [defense]
      counsel that the Etrace reports had not been provided. Therefore,
      in accordance with the authority and standard in [Kearns, 70 A.3d
      881,] double jeopardy did not attach and [Appellant] is not
      entitled to relief.

Trial Ct. Op. at 6. We agree.

      The trial court made no such finding that, as Appellant now claims,

Trooper Petrof was “intentionally negligent,” and in any event, the relevant

case authority makes no reference to a mens rea of “intentionally negligent.”

Instead, our case authority emphasizes that double jeopardy will attach only

                                     - 14 -
J-A28043-20


if the prosecution’s wrongdoing was “intentional.” See Lynn, 192 A.3d at

199. Second, the prosecutorial misconduct targeted by our double jeopardy

jurisprudence is the intentional provoking of a defendant into moving for a

mistrial and the intention to prejudice a defendant to the point of the denial

of a fair trial. Id. Appellant articulates no such claim here against Trooper

Petrof or the ADA.        Instead, his allegation is simply that “Trooper Petrof

intentionally withheld discoverable evidence.”     See Appellant’s Brief at 27.

Finally, we point out Appellant was granted relief for the discovery violation —

the trial court granted his motion for a mistrial. See Kearns, 70 A.3d at 884-

885; Lynn, 192 A.3d at 199. Accordingly, we do not disturb the trial court’s

denial of Appellant’s double jeopardy claim.

                V. Speedy Trial — October 21, 2019, Retrial

        Whereas Appellant’s Rule 600 issue pertained to his first jury trial, his

third claim on appeal is that the trial court erred in denying his constitutional

speedy-trial claim with respect to his retrial.     He avers the following: his

retrial commenced approximately 800 days after the filing of the complaint.

Appellant’s Brief at 22. Even if the retrial did not violate Rule 600, a weighing

of the four Barker11 factors should have resulted in dismissal of the charges.

The “mistrial was granted due to the conduct of Trooper Petrof,” misconduct


____________________________________________


11   Barker v. Wingo, 407 U.S. 514 (1972) (discussed infra).




                                          - 15 -
J-A28043-20


by the prosecution “must weigh heavily against the government, . . . the

Commonwealth waited another ten months before it even listed the case for

retrial,”12 and “Appellant has suffered significant prejudice due [to] his lengthy

incarceration . . . and the-almost twenty six months . . . that the . . . case

continued without any resolution.” Id. at 22. Appellant also cites the trial

court’s finding of “negligent conduct on the part of Trooper Petrof and ‘the fact

that the lack of procedure at the State Police Station caused the trial to be

delayed for almost an additional year[.]’”              Id. at 23.   The trial court now

suggests reversal is proper.        Trial Ct. Op. at 11.       After careful review, we

determine no relief is due.

        This Court has stated:

             Pennsylvania Rule of Criminal Procedure 600 was adopted “to
        protect defendant’s constitutional rights to a speedy trial under
        the Sixth Amendment of the United States Constitution and Article
        I, Section 9 of the Pennsylvania Constitution, in response to
        Barker[, 407 U.S. 514,] in which the [United States Supreme]
        Court adopted a four-part balancing test to determine whether a
        defendant’s speedy trial rights had been violated.

                                       *       *    *

            “[A] speedy trial analysis . . . mandates a two-step inquiry:
        (1) whether the delay violated Pennsylvania Rule of Criminal
        Procedure [600]; and, if not, then (2) whether the delay violated
        the defendant’s right to a speedy trial guaranteed by the Sixth
        Amendment to the United States Constitution and by Article I,
        Section 9 of the Pennsylvania Constitution.”




____________________________________________


12   See n.6, supra.

                                           - 16 -
J-A28043-20


Commonwealth v. Colon, 87 A.3d 352, 356 (Pa. Super. 2014) (citation

omitted).

      First, we note the trial court found no Rule 600 violation with respect to

the retrial, and Appellant raises no challenge thereto on appeal.             See

Pa.R.Crim.P. 600(A)(2)(d) (when a new trial has been granted and no appeal

perfected, “the new trial shall commence within 365 days from the date on

which the trial court’s order is filed”) & cmt. (“Paragraph (A)(2)(d) . . . applies

to the period for commencing a new trial following the declaration of a

mistrial.”). Thus, we proceed to consider whether there was a violation of

Appellant’s constitutional right to a speedy trial pursuant to the Barker

factors. See Colon, 87 A.3d at 356.

      This Court has stated:

           In Barker, the United States Supreme Court identified the
      following four factors to be considered in determining whether an
      unconstitutional speedy trial violation had occurred: (1) the length
      of delay; (2) the reason for delay; (3) the defendant’s assertion
      of his rights; and (4) the prejudice to the defendant. . . .

Colon, 87 A.3d at 356 (citations omitted).

      In    Commonwealth        v.   Taylor,   598   A.2d    1000    (Pa.   Super.

1991) — upon which the trial court relies — the Commonwealth failed to

provide mandatory discovery to the defendant at two successive pre-trial,

municipal court status hearings.     See id. at 1001.       The defendant filed a




                                      - 17 -
J-A28043-20


motion to dismiss his charges pursuant to then-Pa.R.Crim.P. 6013,13 which

“provide[d] that ‘[t]rial in a Municipal Court case . . . shall commence no later

than one hundred twenty (120) days from the date on which the preliminary

arraignment is held.’” Id. at 1001 n.1. The trial court denied the motion to

dismiss. Id. at 1001. On appeal to this Court, the defendant argued that the

time, over which the Commonwealth failed to provide the discovery, was

chargeable to the Commonwealth for Rule 6013 purposes, as “his trial was

delayed due to the Commonwealth’s failure to provide mandatory discovery.”

Id. at 1002. This Court agreed. Id.

       We reasoned that dismissal of charges

       is an appropriate action when the Commonwealth fails to bring a
       defendant to trial within the time period prescribed in Rule 6013.
       The appropriateness of that action does not change merely
       because the Commonwealth’s failure to provide mandatory
       discovery causes the delay.

            Furthermore, our Supreme Court recently stated that where,
       as here, a defendant’s discovery request is not contested and the
       request is not made for purposes of trial strategy, a request for
       discovery does not toll the running of Rule 1100 (the Court of
       Common Pleas counterpart to Rule 6013).

Taylor, 598 A.2d at 1002 (citation omitted). Furthermore, this Court found

the Commonwealth’s reason for the discovery delay — that it made “two or

three routine requests for [a] report [from the police] during a period of more



____________________________________________


13 Rule 6013 was renumbered Rule 1013, “Prompt Trial — Municipal Court,”
in 2000, effective April 1, 2001. Pa.R.Crim.P. 1013, note.


                                          - 18 -
J-A28043-20


than three months,” and this was “all that [it] can do” — showed a lack of due

diligence.   Id. at 1002-03. This Court thus concluded the municipal court

erred in finding the defendant’s Rule 6013 rights were not violated, and we

vacated the judgment of sentence. Id. at 1003.

       In the instant matter, as stated above, while the trial court denied

Appellant’s constitutional speedy-trial relief in the proceedings below, the

court now suggests its decision was in error. The court reasons that pursuant

to Taylor, “negligence by the Commonwealth that results in the failure to

provide timely discovery and the grant of a mistrial violates a defendant’s right

to a speedy trial and necessitates dismissal.”14       The court then finds the

Commonwealth was negligent in this case:

       Had the “Etrace” reports been provided to the [DA’s] Office in a
       reasonable time after they were received by the state police then
       the trial court would have proceeded and concluded on November
       14, 2018[, the date of Appellant’s first jury trial]. Further, defense
       counsel would have had this significant information when
       preparing their case.

           Although [the Commonwealth’s] failure to provide the reports
       was not intentional, it was negligent. At the October 18, 2019,
       hearing, almost a year after the grant of the mistrial, no efforts
       had been undertaken to assure that additional reports to Trooper
____________________________________________


14 The trial court compared this mens rea standard to that for double jeopardy:
whereas a speedy-trial violation requires negligence on the part of the
Commonwealth in failing to provide discovery, “double jeopardy . . . attaches
if there is ‘intentional’ prosecutorial misconduct.” Trial Ct. Op. at 9
(emphasis added).        In other words, the trial court observed, the
Commonwealth’s negligent conduct would not establish a double jeopardy
violation, but the same conduct could establish a violation of speedy trial
rights. Id. at 10.


                                          - 19 -
J-A28043-20


      Petrof’s cases would be provided in discovery [in] the future.
      Trooper Petrof testified he couldn’t provide the “Etrace” or any
      additional reports or evidence in his cases after he filed his initial
      report because he is not assigned to a specific station. Sergeant
      Mary Gausman testified that each trooper is responsible for their
      own cases, that remains the policy, and “it could happen again.”

            The court finds [the testimony of the ADA at the first jury
      trial] fully credible. She was not aware of the existence of the
      “Etrace” reports until trial on November 20, 2018. However, that
      does not overcome the fact that the lack of procedure at the State
      Police Station caused the trial to be delayed for almost an
      additional year. The actions giving rise to the charges occurred
      [and the complaint was filed] on August 25, 2017, more than 25
      months before [re]trial on October 21, 2019.              Therefore,
      [Appellant’s] speedy trial rights were violated and he is entitled to
      relief on appeal.

Trial Ct. Op. at 10-11.

      While we detect no “negligence” standard articulated in Taylor or

relevant case authority, we do not disturb the trial court’s findings of fact as

to the Commonwealth’s conduct and basis for the mistrial. See Hunt, 858

A.2d at 1238; Trial Ct. Op. at 10-11.

      Nevertheless, we construe the trial court’s thoughtful discussion to go

to only two of the Barker factors, the length and reason for the delay. See

Colon, 87 A.3d at 356. In its opinion, the trial court did not address the

prejudice prong of the Barker analysis. See id. At the October 18, 2019,

hearing, however, the trial court clearly found Appellant failed to establish

prejudice. First, the court observed Appellant presented no testimony as to

any prejudice. N.T., 10/18/19, at 68. The court further noted:

      There was argument . . . that [Appellant] has had this hanging
      over his head all this time. But that isn’t enough. Otherwise,

                                     - 20 -
J-A28043-20


      every time there’s a mistrial, there’d be a double jeopardy and a
      speedy trial violation. There has to be something more. And there
      isn’t here. There’s nothing in the record to show that anything is
      different than it was on [November 20, 2018,] the day the mistrial
      was granted[. Appellant has not argued he] has lost a witness,
      lost critical evidence, [or] anything like that.

           It could be argued “Well, now when we go to trial, the trace
      reports will be available.” But that’s not in and of itself a basis for
      a mistrial either. There has to be something [sic] that [Appellant]
      is put in a worse position because of the delay in presenting his
      case. And there’s nothing here in the record showing that. . . .
      So I’m going to deny the Motion to Dismiss for violation of
      [Appellant’s] speedy trial rights[.]

N.T., 10/18/19, at 68-69.

      Our   review   of   the   record   supports   the   trial   court’s   findings.

Furthermore, we find unpersuasive Appellant’s present argument, that he “has

suffered significant prejudice due [to] his lengthy incarceration period.” See

Appellant’s Brief at 22. The jury found Appellant guilty of multiple counts of

firearms violations, possession of a controlled substance, and possession of

drug paraphernalia, and the trial court properly awarded sentencing credit

against his sentences.    See Order, 12/17/19, at 2.       Because we conclude

Appellant has failed to establish prejudice, we affirm the denial of his

constitutional speedy-trial claim.

                      VI. Sufficiency of the Evidence

      In his final issue, Appellant avers, “The trial court erred when it allowed

[the five charges of persons not to possess firearms] to proceed to the jury

because the Commonwealth failed to prove sufficient evidence[,] especially

given that the reasonable inferences drawn from such evidence are mutually

                                      - 21 -
J-A28043-20


inconsistent.” Appellant’s Brief at 28, 29. Appellant cites the Commonwealth

witnesses’ allegedly “mutually inconsistent” testimony that: the handgun was

and was not in the safe; “the long guns” were found in Appellant’s bedroom

and another bedroom; “[o]n one occasion, Trooper Petrof testified that there

was a .17 rifle [in Appellant’s bedroom, but] he failed to identify it on another

occasion[;]” and meanwhile, “Detective Nelson could not identify where the

.17 caliber rifle was located.” Id. at 29-30. Appellant concludes “the jury

should not have been allowed to guess which inference[, whether the firearms

were possessed by Appellant or the other resident of the home,] it would

adopt.” Id. at 30, citing Commonwealth v. New, 47 A.2d 450, 468 (Pa.

1946) (“When two equally reasonable and mutually inconsistent inferences

can be drawn from the same set of circumstances, a jury must not be

permitted to guess which inference it will adopt, especially when one of the

two guesses may result in depriving a defendant of his life or his liberty.”).

We conclude no relief is due.

      We point out Appellant does not challenge the jury’s guilty verdicts, but

rather the trial court’s “allow[ing] the case to proceed to the jury.” Appellant’s

Brief at 28.   To the extent Appellant avers the Commonwealth failed to

establish a prima facie case at the preliminary hearing, we would conclude no

relief is due, where the jury found him guilty at trial. See Commonwealth

v. Kelley, 664 A.2d 123, 127 (Pa. Super. 1995) (“[O]nce a defendant has

gone to trial and has been found guilty of a crime, any alleged defect in the


                                     - 22 -
J-A28043-20


preliminary hearing is rendered immaterial. . . . “Where . . . ‘it is determined

at trial that the evidence of the Commonwealth is sufficient to be submitted

to the jury, then any deficiency in the presentation before the district justice

would have been harmless.’”).

      To the extent Appellant purports to challenge the sufficiency of the

evidence supporting his convictions, we would conclude that his arguments

instead go to the weight of the evidence, such a claim is waived, and in any

event, no relief would be due.

      Appellant cites the principle in New, that “[w]hen two equally

reasonable and mutually inconsistent inferences can be drawn from the same

set of circumstances, a jury must not be permitted to guess which inference

it will adopt[.]” Appellant’s Brief at 28, quoting New, 47 A.2d at 468. This

reliance on New, to argue the jury should not have been permitted to weigh

inconsistent testimony as to the particular locations in Appellant’s home where

firearms were found, is misplaced. Appellant does not address the context in

which the statement in New was articulated.        The Pennsylvania Supreme

Court has explained:

      [O]ur Court has also long made an exception to [the] principle of
      appellate deference [to the finder of fact when reviewing the
      sufficiency of evidence,] in recognition of the fact that, in some
      cases, the entire body of evidence introduced at trial which
      furnished the basis for an appellant's conviction is so deficient
      that it does not reasonably support a finding of guilt
      beyond a reasonable doubt, as a matter of law.

          Thus, in those atypical situations, our Court has
      consistently held that we are not bound by the factual findings and

                                     - 23 -
J-A28043-20


      credibility determinations rendered by the finder of fact, and we
      are compelled in such circumstances to reverse a legally
      erroneous conviction.

           Notably, this principle was applied by our Court in the case of
      [New, 47 A.2d 450], to reverse a murder conviction when all of
      the circumstantial evidence of record presented at trial, which our
      Court accepted as true, did not establish the defendant's guilt
      beyond a reasonable doubt, but, rather, was in "equipoise" on this
      question. That is to say, the trial evidence equally supported two
      reasonable but diametrically opposed ultimate inferences: one
      that the defendant committed the murder, and the second that he
      did not commit the murder.

Interest of J.B., 189 A.3d 390, 409 (Pa. 2018) (emphases added).

      We further note: the offense of persons not to possess firearms is

defined as follows:

      A person who has been convicted of an offense enumerated in
      subsection (b), within or without this Commonwealth, regardless
      of the length of sentence or whose conduct meets the criteria in
      subsection (c) shall not possess, use, control, sell, transfer or
      manufacture or obtain a license to possess, use, control, sell,
      transfer or manufacture a firearm in this Commonwealth.

18 Pa.C.S. § 6105(a)(1). At trial, the parties stipulated that Appellant “was a

person prohibited by law from possessing a firearm.” N.T., 10/21/19, at 16.

      A challenge to the sufficiency of the evidence is a claim the evidence

was not sufficient to establish each material element of the crime beyond a

reasonable doubt. See Commonwealth v. Blackham, 909 A.2d 315, 319

(Pa. Super. 2006).    On the other hand, “variances in testimony go to the

credibility of the witnesses and not the sufficiency of the evidence. [A] mere

conflict in the testimony does not render the evidence insufficient because it

is within the province of the fact finder to determine the weight to be given to

                                     - 24 -
J-A28043-20


the testimony and to believe all, part, or none of the evidence.”)

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(citations omitted). "[A] n appellate court is restrained from substituting its

judgment for that of the finder of fact. . . . ” Blackham, 909 A.3d at 320

(citations omitted).

      Finally, we note Pennsylvania Rule of Criminal Procedure 607(A)

provides:

            (A) A claim that the verdict was against the weight of the
      evidence shall be raised with the trial judge in a motion for a new
      trial:

            (1) orally, on the record, at any time before sentencing;

            (2) by written motion at any time before sentencing; or

            (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A)(1)-(3).

      Here, notwithstanding Appellant’s improper characterization of his claim

as a sufficiency challenge, he did not challenge the weight of the evidence

before the trial court. Thus, this issue is waived. See Pa.R.Crim.P. 607(A)(1)-

(3). See also Blackham, 909 A.3d at 320 (“Appellate review of a weight

claim is a review of the [trial court’s] exercise of discretion [in denying relief],

not the underlying question of whether the verdict is against the weight of the

evidence.”)

      Moreover, even if Appellant did preserve his issue, no relief would be

due. The jury was free to believe all, part, or none of the testimony by Trooper


                                      - 25 -
J-A28043-20


Petrof and the other two officers at trial as to where the firearms were found,

and to conclude Appellant possessed the firearms found in his residence. See

Trinidad, 96 A.3d at 1038; Blackham, 909 A.3d at 320.

                              VII. Conclusion

      As we conclude Appellant is not entitled to relief on any of his claims,

we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/30/2021




                                    - 26 -